DONAHUE, J.,
dissenting (orally).
It is so very late now that time ought not be taken with a dissenting opinion, but dissenting from an opinion as able as that we have just listened to certainly requires some- reason to be given therefor.
This is the point that appeals to me. in this case. No chain is stronger than its weakest part, and this "whole prosecution gathers around and about a statement made by. Mrs. Studer at the home of Mrs. Alberts over in Canal Dover. There is the starting place of this prosecution. Whatever statements are introduced after that must be supported by that conversation. It will not do to offer what Mrs. Whit-mire -says, or what the girls say Mrs. Whitmire told them. The state is finally relegated to the evidence of what occurred at Alberts’s; and what was that? Mrs. Alberts says, Mrs. Whitmire says and Mrs. Studer says, “I said business was good over there but good help is hard to get.” That is where the state must finally rest its case, because if Mrs. Whit-mire misrepresented that statement to- these girls, without authority, without conspiracy, of course it is not important, it does not bind Mrs. Studer. All the evidence of the state is exhausted when that statement *40is proven against Mrs. Studer. That is the end of it. It is the nucleus about which all the other evidence centers. That being true, can it be resolved into a statement that ‘ ‘ I want young girls under eighteen years of age for prostitution?” I do not think it can.
Suppose she said, “I want girls for dining room and will pay five dollars a week for them.” Can that be resolved into a statement that, “I want girls under eighteen years of age for prostitution. I want you to go out and get these particular girls under eighteen years of age, or any other girl under eighteen years, for prostitution?” Suppose it be construed that she intended to send this woman out for girls for prostitution, but did she send her out for girls under eighteen years of age?
From that time onward in the trial of this case any and all kind of evidence was admitted.
'Whatever any citizen did or said that had any connection at all with the girls, the Whitmires or the Alberts, was admitted in evidence. There is evidence here, that the girls Avere doped. Noav, because Mrs. Studer said good' help Avas hard to get, is that any authority for introducing evidence into this case that these girls Avere .doped by somebody else? Or that they AA’ere drinking AA’ith other men, or that they were prostituting themselves AA'ith other men, or that they AA'ere of good character prior to that time ? Their character is not a feature in this case at all, only to excite and anger the jury against the defendant. Those things .are dangerous things and ought to be guarded against in a trial of this kind. There is not any reason why this Avoman could not be convicted properly on evidence- that is absolutely permissible under the rules of criminal evidence.
Now, we come to the other point. Suppose that these girls were induced to go to Canton by a remark that this ivoman had made. What for? The physical entering of a house of prostitution is not a crime, bttt it is entering for the purpose of prostitution. Her remarks may have sent out the poison, suggested by my associate, that was breathed in the air of TuscaraAi'as county. That poison may have brought the girls into that house, but did they enter for the purpose of prostitution? On the very threshold of that house they are met Avith the statement, “I do not want girls for servants or for house "work; I want girls for prostitution, and I Avant you to stay here for that purpose.” There is where the contract is made. They are not induced nor decoyed to go into that house of prostitution. But they are openly told the moment they enter that house, '“I want you for the purpose of prostitution.” It seems to me, that being true, there is no other rational conclusion than that the venue of that crime is in Stark county. It is perhaps technical. *41I believe in the guilt of this woman as much as my associates, and I am very glad that they have been able to see their way not to let her escape the lash of justice at this time.
I only make this statement because I believe as a lawyer this is the way the case stands. I would not have taken your time in this explanation except for the purpose of showing the reasons I dissent.